CALABRESI, Circuit Judge,
dissenting:
I would certify this case to the Connecticut Supreme Court, and I write to record my strong dissent from our failure to do so.
Judicial activism comes in many forms. One of the most unjustified is when a federal court, for no good reason, reaches out and answers an undetermined question of state law.1 Doing this, rather than certifying the question to the state’s highest court, impedes the state from determining the course of its own law, and subjects the parties to a decision that may be wrong and cannot subsequently be corrected even if later the state has an opportunity to make its law clear.2 This is especially unfortunate when the party against whom *216the federal court rules had sought a judgment in state court, presumably because that party believed state law to be in her favor; the other party had exercised its right to remove the case to federal court; and the party seeking a state law ruling followed this with a request for certification. These are precisely the circumstances in the case before us.
The appellant, Catherine Mirabilio, is a tenured Connecticut teacher, and since she has a property interest in her tenured position, Connecticut law requires that she receive notice before her “contract” is “terminated.” Conn. Gen.Stat. § 10 — 151(d). The question in this case is whether Mir-abilio’s contract had indeed been terminated so that notice was due to her. The issue in the cases on which the majority relies was, instead, whether administrators, who, unlike Mirabilio, do not have tenure in their jobs as administrators, were terminated within the meaning of the statute when they were reassigned back to teaching positions.
The reasoning in those cases is straightforward: because the administrators did not have a protectable property interest in their non-tenured administrative positions, they were not due notice upon being reassigned to teaching positions and, as a result, fell outside the statute’s scope. See Delagorges v. Bd. of Educ. of Town & City of W. Haven, 176 Conn. 630, 636, 410 A.2d 461 (1979) (declining to stretch the statutory protections to “provide tenure for administrators not as teachers but as administrators”); Candelori v. Bd. of Educ. of City of New Britain, 180 Conn. 66, 69-70, 428 A.2d 331 (1980) (holding that administrators reassigned to teaching positions were “not afforded the protection” of the statute, which was reserved for tenured teachers).
The majority, however, reads those cases more broadly for the proposition that any “employee” who is reassigned to a lower-paying position does not have her previous contract “terminated,” thereby eliding the distinction between teachers and administrators. See ante at 214. The fact remains, though, that the Connecticut Supreme Court has not, under this statute, confronted any case involving a tenured teacher such as Mirabilio, with a protecta-ble property interest in her position, who had a particular contract one day and the next was given another slashing her work and pay in half. Accordingly, Connecticut has not decided whether such an action constitutes a “termination” of Mirabilio’s previous “contract” under the statute.
The majority decides that question on its own. Let me be clear: the majority may well be right. It is quite possible that the statute does not cover Mirabilio. This may even be a desirable reading of the statute. But it is by no means inevitable. Whether it is right or even desirable is for Connecticut to say, not New York-based or even Connecticut-based federal judges.
The majority’s strongest authority for its position that Connecticut law is clear that contract termination does not occur for those who, though reduced in position, remain “employed] with the board” comes from a passing remark in a footnote in a Connecticut Supreme Court decision dealing, once again, with administrators. School Adm’rs Ass’n of New Haven v. Dow, 200 Conn. 376, 385 n. 6, 511 A.2d 1012 (1986). And there is undoubtedly Connecticut authority leaning in the other direction. See Tucker v. Bd. of Educ. of Town of Norfolk, 4 Conn.App. 87, 93, 492 A.2d 839 (1985) (noting that a substantial reduction in employment “has more of the effect of a termination”); Garovoy v. Bd. of Educ. of Regional School Disk No. 1, 178 Conn. 618, 620, 424 A.2d 297 (1979) (where a school board provided notice under the statute to a teacher whose “one *217day per week” position was eliminated even though the “other four days” of the week he remained employed by the board).
In reply to my dissent, the majority cites and relies heavily on Cimochowski v. Hartford Pub. Schs., 261 Conn. 287, 293-94, 802 A.2d 800 (2002). That case, of course, contains the language cited by the majority. But here is what else Cimo-chowski says:
The differing levels of protection provided to teachers and administrators under the act ... evidences the legislature’s intent to balance its desire to protect employment security for school employees with its desire to provide the administrative discretion that is necessary effectively to operate a school system. Teachers are provided with the most protection — they have a property right in their teaching position. Administrators ... are given slightly less protection — they have a property right in a teaching position, but they have no administrative tenure.
Id. at 302-303, 802 A.2d 800 (emphasis added) (citations and internal quotation marks omitted).
The language in Cimochowski that the majority relies on is clearly given in the context of a case involving administrators, and, given that context, in fact supports my point that, since teachers are different, the Connecticut Supreme Court might well read the statute differently as to them. Moreover, Cimochowski, in the portions cited by the majority, is speaking only of reassignment or transfer, see id. at 297, 802 A.2d 800, and not of a cutting of salary and hours in half. The latter could well be seen by the Connecticut Supreme Court to constitute a termination of one’s contract, followed by the providing of a new, and substantially different, level and contract of employment.
The majority is especially misguided when it argues that the statute’s definition of “full-time” work, Conn. Gen.Stat. § 10-151(a)(4), means (a) that Mirabilio’s new and old positions both constitute full-time employment and (b) that she therefore could not have experienced a contract termination. See ante at 214. First, the provision to which the majority refers defines full-time work for the altogether different purpose of calculating tenure accrual, and this definition may well not be deemed relevant by Connecticut courts for our present purpose, which is to determine how much of a position reduction a teacher needs to face to have had her contract terminated. Second, whether or not Mir-abilio is, in some regard, still a “full-time” employee after the reductions may simply be immaterial. A perfectly plausible interpretation of the statutory text is that all that matters to give rise to the statute’s protection is that one “contract” is “terminated” whenever it is replaced by another giving substantially fewer hours and less pay, even if both contracts are full-time.
Despite the majority’s insistence that the distinctions (a) between teachers and administrators, (b) between reassignment and having one’s job cut in half, and (c) between what “full time” means for the wholly distinct purposes of tenure accrual and deciding whether a contract has been terminated, are meaningless, I remain unconvinced. I fear the door the majority speaks of is anything but open, and if I am wrong, I would rather hear that from Connecticut itself.
In light of the facts that neither the text of the Connecticut statute nor Connecticut’s precedents answer definitely whether Mirabilio was due notice; the issue is important to the parties, and to all teachers and school boards in Connecticut; and certification would definitively resolve the issue before us, this case should be certified. *218See, e.g., Georgitsi Realty, LLC v. Penn-Star Ins. Co., 702 F.3d 152, 158 (2d Cir.2012) (outlining certification factors).
More generally, there are many sound reasons for allowing Connecticut to make its own law in this case. If Connecticut law is indeed as the majority believes it to be, then a holding by the Connecticut Supreme Court saying so, after certification, will determine the issue for good and all. In contrast, a decision by our Court inevitably leaves the issue in doubt until such time as another case reaches the Connecticut Supreme Court and allows that Court to speak definitively on the issue. And this doubt can be increased by any intervening decisions of any lower Connecticut courts, as those courts are under no obligation whatever to follow our ruling. See Sargent v. Columbia Forest Prods., Inc., 75 F.3d 86, 90 (2d Cir.1996) (a state court is not bound by a federal court’s interpretation of state law); Quinones v. State Dep’t of Corr., 14 Misc.3d 390, 396, 824 N.Y.S.2d 877, (N.Y.Sup.Ct.2006) (while federal decisions “may be treated as useful and persuasive” in state courts, they are “not binding”). If, instead, the Connecticut Supreme Court disagrees with the majority’s ruling, and, on certification, found that notice was due to Mirabilio, an unjust result will have been avoided. And when I say “unjust result,” I am not speaking in an abstract philosophical sense, but in a totally practical one. The result is unjust because the losing party will have been denied the right given her by the constitutionally applicable law — Connecticut’s.
Certification thus recognizes the fundamental role of the states in our federal system. Failure to certify in cases like this one not only deprives the parties of a judgment under the properly applicable law, but also undermines one of the vital bases of our union. I cannot understand why, except for a desire to have one’s own way with another jurisdiction’s law, we should fail to certify and let Connecticut decide this case.3
Accordingly, I respectfully dissent.

. Good reasons for not certifying even a relatively open issue to a state court do, of course, exist. Among them are the "age and urgency of the litigation in which the issue is presented as well as the potential prejudice to the litigants that may result from the costs and delays associated with certification,” especially when one may doubt the "likelihood that a decision on the certified question could be obtained expeditiously from the state supreme court.” L. Cohen & Co., Inc. v. Dun & Bradstreet, Inc., 629 F.Supp. 1419, 1424 (D.Conn. 1986); see also Friends of Van Cortlandt Park v. City of New York, 232 F.3d 324, 326 (2d Cir.2000) (considering "the risk that certification might incur delay”).


. I confronted this very phenomenon shortly after taking the bench. In DeWeerth v. Baldinger, 836 F.2d 103 (2d Cir.1987), our Court had, in interpreting New York law, imposed a duty of reasonable diligence on the owners of stolen artwork for statute of limitations purposes. The New York Court of Appeals later found this to be an incorrect interpretation of the state's law and declined to impose such a duty. See Solomon R. Guggenheim Found. v. Lubell, 77 N.Y.2d 311, 318, 567 N.Y.S.2d 623, 569 N.E.2d 426 (1991). In light of the New York decision, the party against whom we had ruled in DeWeerth brought a motion before us to recall our mandate and vacate the judgment. Since we concluded that we lacked the authority to do so because the district court had resumed jurisdiction, we denied the motion without opinion on May 17,1991. And when the district court found that relief was due to the party we ruled against pursuant to Federal Rules of Civil Procedure 60(b)(5) and (6), we reversed it, finding that awarding relief was beyond its discretion. See DeWeerth v. Baldinger, 38 F.3d 1266 (2d Cir.1994). In short, our error in interpreting New York law was one we were unable to remedy.


. Of course, Connecticut might well decide that it wished not to take the case if we certified. And we can make such a decision more informed by indicating how we would decide the case if Connecticut declined certification. A reaction to such a certification "raisonné” becomes the equivalent of a state’s highest court deciding whether or not to take an appeal from an intermediate appellate court in the state. Such a decision, of course, is perfectly proper, and can reflect all the reasons why that high court might or might not wish to rule on the issue at the time, including because it believes that the way we would decide the case, if it declined certification, was correct, and that the issue was already settled by Connecticut decisions.